NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims. The amendment obviated the rejections under 35 USC 112 made in the previous Office action.
The prior art cited and applied in the previous Office actions is still considered to be the closest prior art with respect to the amended claims.
However, the prior art taken alone or in combination fails to teach or reasonably suggest a  system for operating wash equipment in an automated vehicle wash system, the system comprising: 

a plurality of wash elements; and 
a controller operably connected to the scanning arch and the plurality of wash elements and configured to: 
receive the plurality of distance measurements from the scanning arch, 
determine a contour of the vehicle based upon the plurality of distance measurements, the contour defining a profile of the vehicle, wherein the vehicle profile is based on at least measured vehicle shape and vehicle size information, 
generate operating instructions based upon the contour of the vehicle, the operating instructions comprising an operational speed for one or more of the plurality of wash elements; 
determine speed information as the vehicle passes through the automated vehicle wash system, the speed information including a speed of a conveyor; 
determine an expected position of the vehicle in the automated vehicle wash system based upon the speed information; 
determine an actual position of the vehicle in the automated vehicle wash system based upon the plurality of distance measurements of the scanning arch; and 

The prior art also fails to teach or reasonably suggest 
An automated vehicle wash system, the system comprising: 
a drive assembly configured to move a vehicle through the automated vehicle wash system; 
at least one speed sensor operably connected to the drive assembly and configured to monitor a speed of the vehicle; 
a scanning arch positioned at a beginning of the automated vehicle wash system and configured to measure a plurality of distance measurements from the scanning arch to a vehicle being washed; 
a plurality of wash elements; 
a controller operably connected to the at least one speed sensor, the plurality of wash elements, and the scanning arch, the controller configured to:
receive the plurality of distance measurements from the scanning arch, 
determine a contour of the vehicle based upon the plurality of distance measurements, the contour defining a profile of the vehicle, wherein the vehicle profile is based on at least measured vehicle shape and vehicle size information, 

determine an actual position of the vehicle in the automated vehicle wash system based upon the received vehicle speed, 
generate operating instructions based upon the contour of the vehicle and a difference between the expected position and the actual position of the vehicle, the operating instructions including a wash position and operational speed for each of the plurality of wash elements, 
adjust the operating instructions as the vehicle passes through the automated vehicle wash system based upon the difference between the expected position and the actual position of the vehicle, wherein adjusting the operating instructions comprises updating at least one of the position and operational speed information for at least one of the plurality of wash elements, and 
compare the expected position to the actual position of the vehicle to determine an amount to adjust the at least one of the position or operational speed of at least one of the plurality of wash elements.
US 208/0281752, which is a publication of a related application and US 10,266,155, which is issued on a related application are made of the record. No more relevant art has been found.
 Claims 23-28, 30-39 and 41-44 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711